I do not take issue with the proposition that the classification of subjects is a legislative function and that it will be presumed that the classification adopted by the Legislature is a just and reasonable one. But the law does not stop here. As discussed in Bexar County v. Tynan,128 Tex. 223, 97 S.W.2d 467, classification cannot be adopted arbitrarily upon a ground which has no foundation in difference of situation or circumstances of the municipalities placed in the different classes. There must be some reasonable relation between the situation of municipalities classified and the purposes and objects to be attained.
"There must be something * * * which in some reasonable degree accounts for the division into classes.
"It is well recognized that in determining whether a law is public, general, special or local, the courts will look to its substance and practical operation rather than to its title, form and phraseology, because otherwise prohibitions of the fundamental law against special legislation would be nugatory." 25 R.C.L. 815, and authorities there collated.
In this Act the Legislature has used the concurrent requisites of valuation and population within the designated brackets for the difference or division into classes. This record discloses that the counties of Bexar, Dallas, Harris, Jefferson, Tarrant, and El Paso each come within the valuation bracket of the Act, having more than $75,000,000 valuation. Each of these counties have several times the population requisite of the Act. The greater the population we naturally find more scholastics and more needs of the schools. Yet, under this Act these counties having the valuation and several times the scholastics or population are excluded by the classification used. It would not be unreasonable to observe that the increase of population of a county, city or town usually causes an increase to some degree in the valuation of the property and in its development. This statement is true as to the counties just named — a large valuation, a large population.
In the emergency clause the Legislature recites the reasons for the classification made and the passage of the Act. They state that in several counties of Texas there exist conditions which render it impracticable to continue to operate schools under the statutes as they now stand; that in such counties several of the school districts are being hard pressed to continue their program of education by reason of oil development, etc. The trial court found that the Act, because of the concurrent classifications, applied only to Rusk County; that the schools of other counties in Texas were similarly situated. This finding is supported by the facts detailed in the above opinion.
Notwithstanding the reasons assigned in the emergency clause, the Legislature by the use of the concurrent requisites in the brackets as contained in the Act has excluded every other county similarly *Page 946 
situated in the same oil field as well as other counties possessing oil fields situated in other parts of Texas. And with the foregoing thoughts in mind, I am unable to discover any logic in the concurrent classification within the brackets here prescribed in relation to needs of a school district, with only a remote probability or possibility for the Act to apply to any other county in the future.
In the majority opinion, to sustain the validity of this Act as being a general law it became necessary to construe the term "valuation" to mean "assessed valuation for State and County purposes." It further became necessary to construe the clause "and containing a valuation of $75,000,000 or more" to mean such a valuation "according to the last approved tax rolls of a county assessed for State and County purposes." Other statutes of Texas, in particular Articles 2740f, 3902, 3943, Vernon's Ann.Civ.St., where the Legislature used the term "valuation", that body had further defined that term by adding "assessed valuation according to the last preceding approved tax roll." It is logical to conclude that the failure to include this clause in the present Act evidences an intention that it was not meant to be the case in this Act. This conclusion is further supported, to some extent, in the fact that this Act provides that such counties having the two requisites "are hereby created" into an equalization tax district. The Act does not provide that such counties "may" in the future form such district. In my judgment, if the Legislature intended the valuation to be determined by the last approved tax rolls of a county assessed for State and County purposes, that body should have so incorporated this term into this Act, and it is not within the province of the courts to so read this clause into same. To construe the Act as it is written it can be classed only as a special law creating a school district to apply only to Rusk County.
Prior to 1927, Section 3, Article 7, gave the Legislature the authority to provide for the formation of school districts by general or special law without the local notice required in other cases of special legislation. As amended, Vernon's Ann.St.Const. art. 7, § 3, this articles now reads: "And the Legislature may also provide for the formation of school districts by general laws." This provision is clear and positive. Fritter v. West, Tex. Civ. App. 65 S.W.2d 414, writ refused.
It is evident from the discussion contained in these opinions that the Act is indefinite and uncertain. Such being the situation, a court may consult available sources of information such as the emergency clause, legislative history, legislative journals and records. 39 Tex.Jur. pp. 225, 230, 231, 241; 59 Cor.Jur. 958.
Taking into consideration the legislative history of this bill, its practical operation, the exclusion of counties similarly situated, the use of the term in Section 1 (Vernon's Ann.Civ.St. art. 2744e, § 1) "are hereby created," the absence of the term "according to the last approved tax rolls assessed for State and County purposes," or other additional language of similar import, and the classification calling for the concurrent requisites within the particular prescribed brackets are such as to indicate that the purpose of the Legislature was to single out Rusk County and to attempt to legislate with reference to the schools of that county and not upon the subject generally. For these reasons it is my judgment that the Act is void as being in violation of Sections 56 and 57 of Article 3, and Section 3, Article 7, of the Constitution of Texas. Bexar County v. Tynan, 128 Tex. 223, 97 S.W.2d 467; Smith v. State,120 Tex. Crim. 431, 49 S.W.2d 739; Lewis  Sutherland, Statutory Construction (2 Ed.) p. 397; City of Fort Worth v.  Bobbitt, 121 Tex. 14,36 S.W.2d 470, 41 S.W.2d 228; Harbert v. Mabry, 166 Tenn. 290,61 S.W.2d 652; Leonard v. Road Maintenance Dist. No. 1, 187 Ark. 599,61 S.W.2d 70; Clark v. Finley, supra; Gruber v. State, supra; 59 Cor.Jur. p. 736; Board of Education of Ogden City v. Hunter, 48 Utah 373,159 P. 1019; Colley v. Jasper County, 337 Mo. 503, 85 S.W.2d 57. *Page 947